Citation Nr: 0509083	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  97-33 549	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for Persian Gulf 
syndrome manifested by mood swings, depression, isolation, 
fatigue, short term memory loss, aching joints, abdominal 
pain, sensitivity to light, blurred vision, and diarrhea.

2.  Entitlement to an initial disability rating in excess of 
10 percent for left ventricular dilation with hydrocephalia.

3.  Entitlement to an initial disability rating for 
degenerative joint disease of the thoracic and lumbar spinal 
segments, rated at 10 percent, effective May 4, 1995; at 20 
percent on February 26, 1999, and at 40 percent on June 6, 
2003.

4.   Entitlement to an initial disability rating for a right 
ankle disorder, rated at 10 percent, effective May 4, 1995; 
at 20 percent on February 26, 1999, and at 30 percent on June 
6, 2003.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1972 to May 1977 and from September 1983 to May 1995.

2.	On February 25, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


